BeCK, J.
This case was before the Supreme Court at the, October term, 1904, and it was then held: “The original petition was no doubt subject to demurrer. As drawn it referred to defects which were apparently of a, kind open to the sight of the employee. Construing the petition against the pleader, it also indicated that, the periodical dimness of the light was that usual in arc lights, occasioned by the imperfect connection but naturally caused by the gradual consumption of the carbon. But these matters were cured *958by the positive allegations of the amendment, that the deceased did not know thereof, could not learn thereof, and that they were known to the company.” 121 Ga. 459. When the case came on for trial in the court below there was an entire lack of evidence to support the essential averments which had been added to the petition by the amendments referred to, and which were necessary to make the petition good as against a general demurrer; and of course, in the absence of that evidence, the court did not err in sustaining the motion to nonsuit the plaintiff’s case.

Judgment affirmed.


All the Justices concur.